Exhibit 10.40

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24B-2 OF

THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

AMENDMENT No. 2

This Amendment No. 2 (the “Amendment”) to the Agreement dated 1 September 2006
by and between

 

(1) ASTRAZENECA AB, a company incorporated in Sweden under no. 556011-7482 with
offices at S-151 85 Södertälje, Sweden (“AstraZeneca”); and

 

(2) DYNAVAX TECHNOLOGIES CORPORATION, a Delaware corporation with offices at
2929 Seventh Street, Suite 100, Berkeley CA 94710-2753, USA (“Dynavax”)

(the “Agreement”) is made effective as of the 3 day of February 2009 (the
“Amendment Effective Date”).

Recitals

WHEREAS, the Parties desire to amend, modify and restate certain terms and
conditions of the Agreement.

Agreement

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:

 

1 Definitions

Any capitalized term not separately defined in this Amendment shall have the
meaning ascribed to it in the Agreement.

 

2 Modifications

Both Parties wishes mutually to extend the Research Term until July 1, 2010. The
number of FTEs during the Research term shall be a maximum [*] FTEs per year.
The FTE rate shall be [*] for all FTEs provided by Dynavax for the screening and
characterization of [*], during the Research Term, as extended. The FTE rate
shall be [*] for FTE efforts provided by Dynavax other than in support of the
[*] effort.

 

3 Amendment Effective Date

This Amendment shall become effective on the Amendment Effective Date.

 

4 Entire Agreement

This Amendment, together with the Agreement, constitutes the entire agreement
between the Parties with respect to the subject matter of the Agreement. The
Agreement together with this Amendment supersedes all prior agreements, whether
written or oral, with respect to the subject matter of the Agreement, as
amended. Each Party confirms that it is not relying on any representations,
warranties or covenants of the other Party except as specifically set out in the
Agreement as amended. Nothing in this Amendment is intended to limit or exclude
any liability for fraud. The Parties hereby agree that subject to the
modifications specifically stated in this Amendment, all terms and conditions of
the Agreement shall remain in full force and effect.

Execution

THIS AGREEMENT IS EXECUTED by the authorised representatives of the Parties as
of the date first written above.



--------------------------------------------------------------------------------

SIGNED for and on behalf of

AstraZeneca AB (publ)

   

SIGNED for and on behalf of

Dynavax Technologies Corporation

/s/ Jan M. Lundberg     /s/ Dino Dina Signature     Signature Name:   Jan
Lundberg     Name:   Dino Dina Title:   Authorised Signatory     Title:   CEO

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.